Case 1:21-cv-11244-DJC Document 12-2 Filed 08/17/21 Page 1 of 2




                       Exhibit B
        Case 1:21-cv-11244-DJC Document 12-2 Filed 08/17/21 Page 2 of 2



Religious Exemption Declaration

To whom it may concern,

I, Cora Alessandra Cluett, am once again declaring my intention to qualify for exemption
from any COVID-19 vaccinations required to attend in-person classes and participate in
school events.

I previously submitted the UMass Boston religious exemption declaration form on May
18th, 2021 in accordance with school instructions. This submission was not
acknowledged by the school, and the rules have since been changed by the
administration. I am now providing further documentation for upload on the Beacon
Health Portal to declare a religious exemption.

These vaccinations are in direct conflict with my sincerely held religious beliefs. God
has given me control over my body to live according to His plan. I have considered this
deeply and at length and have come to the firm conviction that subjecting myself to a
vaccine that I do not have satisfactory faith in would be a violation of God’s intentions
for my life. I am entering my senior year at UMass Boston and have already
experienced multiple semesters remotely and they were not comparable to the
in-person experience. That is to say, remote learning would not be a reasonable
accommodation for my religious convictions. Beyond these statements, seeking to
explore my religious convictions further is both intrusive and unwarranted given the
above.

Thank you,

Cora Cluett
